EXHIBIT 32 In connection with the Amended Quarterly Report of Americann, Inc. (the “Company”) on Form 10-Q /A for the period ending June 30, 2014 as filed with the Securities and Exchange Commission (the “Report”), Timothy Keogh, the Company’s Principal Executive Officer and Benjamin Barton the Company’s Principal Financial and Accounting Officer, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of their knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects the financial condition and results of the Company. July 6, 2015 By: /s/Timothy Keogh Timothy Keogh, Principal Executive Officer July 6, 2015 By: /s/ Benjamin Barton Benjamin Barton, Principal Financial and Accounting Officer
